Citation Nr: 1530703	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-45 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for hypertension with erectile dysfunction (ED).

2.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to February 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the San Diego, California Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for hypertension with ED and for sinusitis, rated 0 percent , each, and also awarded the Veteran special monthly compensation (SMC) for loss of use of a creative organ.  In February 2011, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the record.  In November 2014 the Board remanded the case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for hypertension with ED is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time under consideration is the Veteran's sinusitis been shown to have been manifested by one or two incapacitating episodes per year requiring prolonged (four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting or by manifestations approximating such level of severity.


CONCLUSION OF LAW

A compensable rating for sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.97, Code 6513 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  As the rating decision on appeal granted service connection for hypertension with erectile dysfunction and sinusitis and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2010 statement of the case provided notice on the "downstream" issue of entitlement to an increased initial rating.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's service treatment records (STRs) are associated with the record.  Postservice treatment records and private medical statements have been submitted or secured.  The RO arranged for VA examinations in December 2008, March 2009, February 2010, February 2015 and March 2015.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

With the initial rating assigned with a grant of service connection, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board has reviewed all evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as deemed appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Sinusitis

Initially, it is noteworthy that the Veteran was also awarded service connection for rhinitis, rated 30 percent.  The matter of the rating for rhinitis is not before the Board, and symptoms and pathology attributed to that disability (e.g., polyps, obstruction) may not be considered in rating sinusitis (see 38 C.F.R. § 4.14).

Sinusitis is rated under the General Rating Formula for Sinusitis.  A 0 percent rating is warranted where sinusitis is detected by x-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

In an August 2008 statement, the Veteran's private physician noted the Veteran had sinusitis diagnosed in service.  The assessment was sinus problems.

On March 2009 VA sinus examination, the Veteran reported 1 to 2 episodes of acute sinusitis per year lasting 1 to 2 weeks characterized by high fevers, facial pressure and pain, headaches, and purulent drainage from the nose.  On such occasions he would be treated with antibiotics.  He reported that during periods of sinus infection he has moderate impairment in his ability to perform daily activities and performs things more slowly but works through it.  

On February 2010 VA sinus examination, it was noted that there was no congestion, facial pain or headache and there were no incapacitating episode requiring bedrest and treatment by a physician.  On physical examination there was no tenderness of the sinuses.  Sinus x-rays were normal.  The diagnosis was sinusitis by history, no acute sinusitis at present.

In a March 2010 statement Dr. I.T., noted that the Veteran was referred to Dr. S. who prescribed medication and informed him that his sinus disorder is a lifetime condition that is not relieved by surgery.  

At the February 2011 DRO hearing, the Veteran testified that he was having congestion, headache and occasional ear pain.  He was being seen by a doctor for his sinus problem and took prescribed medication daily.  

On February 2015 VA sinusitis examination the Veteran denied facial pressure and pain.  He had purulent nasal discharge at times (for which he was followed by his primary care physician).  On physical examination he reported episodes of sinusitis, and purulent discharge.  He had had two non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  He did not have any incapacitating episodes of sinusitis requiring prolonged use of antibiotics treatment in the past 12 months.  It was noted that 
X-rays of the sinuses in 2010 were normal.  The examiner noted that the Veteran endorsed a history consistent with chronic sinusitis.  His symptoms were well controlled.  

The factual evidence does not warrant a schedular compensable (10 percent) rating for sinusitis.  At no time since the award of service connection for the disability is  the sinusitis shown to have been manifested by one or two incapacitating episodes per year requiring prolonged (four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  In fact, the record does not show any incapacitating episodes of sinusitis during the period under consideration.  And the Veteran has never reported having more than two non-incapacitating episodes in a year, e.g., in March 2009, he reported 1 or 2 non-incapacitating (as described) episodes per year, and in February 2015 he report having one non-incapacitating episode in the past year.  The sinus X-rays during the evaluation period (in 2010) were normal.  By his own reports to VA examiners his sinusitis has not had manifestations warranting a 10 percent rating.  [The Board notes that some of the symptoms, complaints, treatment noted or reported by the Veteran to examiners or described in his hearing testimony (such as nasal obstruction and polyps) are the basis for his 30 percent rating for rhinitis, and may not be considered in rating the sinusitis.  See 38 C.F.R. § 4.14.]  Consequently, a schedular compensable rating for sinusitis is not warranted.  

The Board has considered whether this matter should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  However, the manifestations of sinusitis found (and reported by the Veteran) are specifically contemplated by the schedular criteria, and those criteria are therefore not inadequate.

The Veteran retired in 2005.  He denies any occupational impact due to service-connected disability, and has indicated that when he has acute episodes of sinusitis his work slows, but he works through it.  The matter of a total rating based on individual unemployability due to service-connected disability is not raised in the context of the claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has considered the benefit of the doubt rule (see 38 C.F.R. § 4.3); however, as the preponderance of the evidence is against this claim, that rule does not apply.


ORDER

The appeal seeking a compensable rating for sinusitis is denied.


REMAND

The Board notes that the service-connected disability entity of hypertension with ED has two components (i.e., hypertension, ED) with manifestations that are rated under separate and distinct criteria.  

One way of substantiating entitlement to a 10 percent rating for the hypertension component is by showing a history of diastolic pressures predominantly 100 or more and that medication is required to maintain control.  The current record before the Board does not show a history of diastolic pressures predominantly 100 or more. There was an isolated diastolic reading of 104 on service separation examination and one of the three daily follow-up readings noted showed a diastolic pressure of 100.  Postservice records now in the record do not show diastolic readings of 100 or more.  However, at the February 2011 DRO hearing, the Veteran testified that he was placed on medication to control hypertension around 1986 (suggesting persistent elevations then requiring medication for control), and has been on medication since; his treatment records confirm he is prescribed medication for hypertension.  Treatment records pertaining to the initial prescription of medication for hypertension (i.e., from around 1986) are not associated with the record, and do not appear to have been sought.  As they could substantiate the Veteran's claim, they are pertinent evidence that remains outstanding, and must be sought.   

Regarding the ED component, the Veteran's inability to maintain an erection is not generally a disability that impacts on occupational functioning.   Recognizing that such impairment nonetheless is disabling (with consequences that may be distressing) VA acknowledges the disabling effects by providing an award of special monthly compensation (SMC) based on loss of use of a creative organ.  The Veteran has been awarded/receives SMC for loss of use of a creative organ.  
ED is otherwise rated under 38 C.F.R. § 4.115b, Code 7522, which provides for a 20 percent rating for deformity of the penis (with the loss of erectile power).   Entitlement to such rating must be addressed in connection with the Veteran's claim for increase (The claim for a compensable rating implies an allegation of compensable manifestations.).  As the record is silent regarding whether or not the Veteran has penile deformity.  Consequently, development of the medical evidence in the matter is necessary (the Board notes that penile deformity is capable of lay observation; however, medical evidence may be needed to confirm it)..  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) who initially prescribed medication for his hypertension (in, or around, 1986), and also identify the occasions when other providers began prescribing such medication, and if any such physician is a private provider to submit authorizations for VA to secure complete clinical records of such evaluations and treatment.  The AOJ should secure complete records from all provider(s) identified.  If any records identified are unavailable, the Veteran should be so notified.  If a private provider does not respond to the AOJ's request for records, the Veteran should be  so notified, and advised that ultimately it is his responsibility to ensure that an private records are received.  

2.  The AOJ should ask the Veteran whether or not he is alleging he has penile deformity along with his ED (if not he should stipulate for the record he does not).  If he responds in the affirmative (but not if he expressly denies having penile deformity), the AOJ should arrange for a genitourinary diseases examination of the Veteran to confirm whether or not he has penile deformity.  The Veteran's record must be reviewed by any examiner.  And any opinion offered must be accompanied by rationale..

3.  The AOJ should ensure that the development sought is completed, arrange for any further development suggested by additional evidence received, and then readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


